Title: From George Washington to George Clinton, 17 September 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir
          Head Quarters West point 17th Sept. 1779.
        
        I have had the pleasure of your Excellency’s favr of the 14th and am obliged by the communication of Coll Van Dyk’s letter, which affords a pleasing prospect of Indian Affairs.
        The Chevalier de la Luzerne sets out this morning for Philada.
        I have no regular Maps of the Western Country except Evans’s, Hollands, and such as are in print. I have some detached Sketches to copies of which your Excellency shall be welcome if you deem them material. I am &c.
      